Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

	Claims 1-2, 4-5, 7, 11-12, 17, 19, 21-24, 27-30, 32, 34-35, 38-39, 43, 45-46, 51, 54, 56, 58, 60-64, and 66-67 are pending.
	Claims 2, 4, 5, 7, 12, 17, 19, 21-24, 27, 29-30, 32, 34, 35, 38-39, 43, 45-46, 21, 54, 56, 58, 60, 64, and 66 are currently amended. 
	Claims 1-2, 4-5, 7, 11-12, 17, 19, 21-24, 27-30, 32, 34-35, 38-39, 43, 45-46, 51, 54, 56, 58, 60-64, and 66-67 are under examination on the merits.
Priority
The claim to priority of the instant application to claim subject matter disclosed in U.S. Provisional Application No. 63/084,444, filed on September 28, 2020, and US Provisional Application No. 63/243,025, filed September 10, 2021 is noted.
Information Disclosure Statement
The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Regarding claim 2, the examiner is interpreting and in the and/or to mean that a and b must be met to meet the limitations of the claim. Additionally, the examiner is interpreting or to mean a or b must be met to meet the limitations of the claim.
Regarding claim 5, the examiner is interpreting and in the and/or to mean that a-f must be met to meet the limitations of the claim. Additionally, the examiner is interpreting or to mean a or b or c or d or e or f must be met to meet the limitations of the claim.
Regarding claim 12, the examiner is interpreting and in the and/or to mean that a-e must be met to meet the limitations of the claim. Additionally, the examiner is interpreting or to mean a or b or c or d or e must be met to meet the limitations of the claim.
Regarding claim 17, the examiner is interpreting and in the and/or to mean that a and b must be met to meet the limitations of the claim. Additionally, the examiner is interpreting or to mean a or b must be met to meet the limitations of the claim.
Regarding claim 21, the examiner is interpreting and in the and/or to mean that a and b must be met to meet the limitations of the claim. Additionally, the examiner is interpreting or to mean a or b must be met to meet the limitations of the claim.
Regarding claim 24, the examiner is interpreting and in the and/or to mean that a and b must be met to meet the limitations of the claim. Additionally, the examiner is interpreting or to mean a or b must be met to meet the limitations of the claim.
Regarding claim 30, the examiner is interpreting and in the and/or to mean that a and b must be met to meet the limitations of the claim. Additionally, the examiner is interpreting or to mean a or b must be met to meet the limitations of the claim.
Regarding claim 32, the examiner is interpreting and in the and/or to mean that a and b must be met to meet the limitations of the claim. Additionally, the examiner is interpreting or to mean a or b must be met to meet the limitations of the claim.
Regarding claim 38, the examiner is interpreting and in the and/or to mean that a-d must be met to meet the limitations of the claim. Additionally, the examiner is interpreting or to mean a or b or c or d must be met to meet the limitations of the claim.
Regarding claim 43, the examiner is interpreting and in the and/or to mean that a and b must be met to meet the limitations of the claim. Additionally, the examiner is interpreting or to mean a or b must be met to meet the limitations of the claim.
Regarding claim 46, the examiner is interpreting and in the and/or to mean that a-f must be met to meet the limitations of the claim. Additionally, the examiner is interpreting or to mean a or b or c or d or e or f must be met to meet the limitations of the claim.
Regarding claim 51, the examiner is interpreting and in the and/or to mean that a and b must be met to meet the limitations of the claim. Additionally, the examiner is interpreting or to mean a or b must be met to meet the limitations of the claim.
Regarding claim 54, the examiner is interpreting and in the and/or to mean that a and b must be met to meet the limitations of the claim. Additionally, the examiner is interpreting or to mean a or b must be met to meet the limitations of the claim.
Regarding claim 56, the examiner is interpreting and in the and/or to mean that a and b must be met to meet the limitations of the claim. Additionally, the examiner is interpreting or to mean a or b must be met to meet the limitations of the claim.
Regarding claim 58, the examiner is interpreting and in the and/or to mean that a and b must be met to meet the limitations of the claim. Additionally, the examiner is interpreting or to mean a or b must be met to meet the limitations of the claim.

Based on the definition para 66, the term “about” is defined as +/- 10%. The context of this term in the pending claims is not clearly otherwise.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is drawn to:
“A method of treating a subject having or at risk of having cancer, comprising: administering to the subject a therapeutically effective dose of an antibody or an antigen- binding fragment thereof that specifically binds human LIV 1, wherein the antibody or antigen-binding fragment thereof comprises a heavy chain variable region (HCVR) having at least 95% identity to SEQ ID NO: 1, and a light chain variable region (LCVR) having at least 95% identity to SEQ ID NO:2, wherein the cancer is prostate cancer.”

Claim 5 is drawn to:

The method of claim 1, wherein: (a) the subject has not been previously treated with radioisotope therapy; and/or (b) the subject has been previously treated with no more than one line of an androgen-receptor targeted therapy; and/or (c) wherein the prostate cancer is metastatic, wherein the subject has not been previously treated with chemotherapy to treat the metastatic prostate cancer; and/or (d) the subject does not have a BRCA mutation; and/or (e) the prostate cancer is an adenocarcinoma of the prostate; and/or (f) the subject is a human.

Claim 11 is drawn to: 

 “A method of treating a subject having or at risk of having cancer, comprising: administering to the subject a therapeutically effective dose of an antibody or an antigen- binding fragment thereof that specifically binds human LIV 1, wherein the antibody or antigen-binding fragment thereof comprises a heavy chain variable region (HCVR) having at least 95% identity to SEQ ID NO: 1, and a light chain variable region (LCVR) having at least 95% identity to SEQ ID NO:2, wherein the cancer is melanoma.”

Claim 12 is drawn to:

“The method of claim 11, wherein: (a) the cancer is locally advanced unresectable or metastatic; and/or (b) the subject has not been previously treated with cytotoxic chemotherapy; and/or (c) the subject has been previously treated with no more than 2 prior systemic therapies for advanced disease; and/or (d) the melanoma is cutaneous malignant melanoma; and/or (e) the subject has been previously treated with an anti-PD-L1 or anti-PD-1 therapy.”

Claim 22 is drawn to:

“The method of claim 1 wherein the heavy chain variable region has at least 98% identity to SEQ ID NO:1 and the light chain variable region has at least 98% identity to SEQ ID NO:2.”

Claim 23 is drawn to:

“The method of claim 1, wherein the heavy chain variable region has at least 99% identity to SEQ ID NO:1 and the light chain variable region has at least 99% identity to SEQ ID NO:2.”

Claim 24 is drawn to:

“The method of claim 1, wherein: (a) the heavy chain variable region comprises the sequence of SEQ ID NO:1 and the light chain variable region comprises the sequence of SEQ ID NO:2; and/or (b) the antibody or antigen-binding fragment thereof is conjugated to valine-citrulline-monomethyl auristatin E (vcMMAE).”

Claim 29 is drawn to:
	
“The method of claim l, wherein the dose administered is less than about 200 mg of the antibody or antigen-binding fragment thereof per treatment cycle.”

Claim 30 is drawn to:
“The method of claim I, wherein: (a) the dose is about 1.0 mg/kg of body weight of the subject; and/or (b) the dose administered is less than about 100 mg of the antibody or antigen-binding fragment thereof per treatment cycle.”  

Claim 32 is drawn to:

“The method of claim 1 wherein: ( the dose is about 1.25 mg/kg of body weight of the subject; and/or (b) the dose administered is less than about 125 mg of the antibody or antigen-binding fragment thereof per treatment cycle.”

	Claim 34 is drawn to:
“The method of claim I, wherein the treatment cycle is a QiW treatment cycle.”

Claim 38 is drawn to:

“The method of claim 1 wherein: (a) the cancer is an advanced stage cancer; and/or (b) the cancer is recurrent cancer; and/or (c) the cancer is unresectable: and/or (d) the subject received prior treatment with standard of care therapy for the cancer and failed the prior treatment.”

Claim 39 is drawn to:

“The method of claim 38, wherein the cancer is an advanced stage cancer, wherein the advanced stage cancer is a stage 3 or stage 4 cancer.”

Claim 43 is drawn to:

“The method of claim l, wherein: (a) at least about 0.1%, at least about 1%, at least about 2%, at least about 3%, at least about 4%, at least about 5%, at least about 6%, at least about 7%, at least about 8%, at least about 9%, at least about 10%, at least about 15%, at least about 20%, at least about 25%, at least about 30%, at least about 35%, at least about 40%, at least about 45%, at least about 50%, at least about 60%, at least about 70%, or at least about 80% of the cancer cells express LIV1; and/or (b) one or more therapeutic effects in the subject is improved after administration of the antibody or antigen-binding fragment thereof relative to a baseline.”

Claim 45 is drawn to:

“The method of claim 43, wherein the one or more therapeutic effects is selected from the group consisting of: size of a tumor derived from the cancer, objective response rate, duration of response, time to response, progression free survival, overall survival, prostate-specific antigen (PSA) level, PSA duration of response, and PSA-PFS.”

Claim 46 is drawn to:
The method of claim 1, wherein- (a) the size of a tumor derived from the cancer is reduced by at least about 10%, at least about 15%, at least about 20%, at least about 25%, at least about 30%, at least about 35%, at least about 40%, at least about 45%, at least about 50%, at least about 60%, at least about 70%, or at least about 80% relative to the size of the tumor derived from the cancer before administration of the antibody or antigen-binding fragment thereof; and/or  (b) the objective response rate is at least about 20%, at least about 25%, at least about 30%, at least about 35%, at least about 40%, at least about 45%, at least about 50%, at least about 60%, at least about 70%, or at least about 80%; and/or (c) the subject exhibits progression-free survival of at least about 1 month, at least about 2 months, at least about 3 months, at least about 4 months, at least about 5 months, at least about 6 months, at least about 7 months, at least about 8 months, at least about 9 months, at least about 10 months, at least about 11 months, at least about 12 months, at least about eighteen months, at least about two years, at least about three years, at least about four years, or at least about five years after administration of the antibody or antigen-binding fragment thereof; and/or (d) the subject exhibits overall survival of at least about 1 month, at least about 2 months, at least about 3 months, at least about 4 months, at least about 5 months, at least about 6 months, at least about 7 months, at least about 8 months, at least about 9 months, at least about 10 months, at least about 11 months, at least about 12 months, at least about eighteen months, at least about two years, at least about three years, at least about four years, or at least about five years after administration of the antibody or antigen-binding fragment thereof; and/or (e) the duration of response to the antibody-drug conjugate is at least about 1 month, at least about 2 months, at least about 3 months, at least about 4 months, at least about 5 months, at least about 6 months, at least about 7 months, at least about 8 months, at least about 9 months, at least about 10 months, at least about 11 months, at least about 12 months, at least about eighteen months, at least about two years, at least about three years, at least about four years, or at least about five years after administration of the antibody or antigen-binding fragment thereof; and/or (f) the PSA duration of response to the antibody-drug conjugate is at least about 1 month, at least about 2 months, at least about 3 months, at least about 4 months, at least about 5 months, at least about 6 months, at least about 7 months, at least about 8 months, at least about 9 months, at least about 10 months, at least about 11 months, at least about 12 months, at least about eighteen months, at least about two years, at least about three years, at least about four years, or at least about five years after administration of the antibody or antigen-binding fragment thereof.

Claim 51 is drawn to:

“ The method of claim 1, wherein: (a) the subject's PSA level is reduced by at least about 10%, at least about 15%, at least about 20%, at least about 25%, at least about 30%, at least about 35%, at least about 40%, at least about 45%, at least about 50%, at least about 60%, at least about 70%, or at least about 80% relative to the subject's PSA level before administration of the antibody or antigen- binding fragment thereof; and/or (b) the subject exhibits PSA progression-free survival of at least about 1 month, at least about 2 months, at least about 3 months, at least about 4 months, at least about 5 months, at least about 6 months, at least about 7 months, at least about 8 months, at least about 9 months, at least about 10 months, at least about 11 months, at least about 12 months, at least about eighteen months, at least about two years, at least about three years, at least about four years, or at least about five years after administration of the antibody or antigen-binding fragment thereof.”

Claim 58 is drawn to:

“The method of claim 1, wherein (a) the route of administration for the antibody or antigen-binding fragment thereof is intravenous infusion; and/or (b) the antibody or antigen-binding fragment thereof is administered as a monotherapy.”

Claim 64 is drawn to:

“The method of claim 1, wherein the antibody or antigen-binding fragment thereof is in a pharmaceutical composition comprising the antibody or antigen-binding fragment thereof and a pharmaceutically acceptable carrier.”

Claim 66 is drawn to:
“A kit comprising: (a) a dosage ranging from about 0.5 mg/kg to about 2.8 mg/kg of an antibody or antigen- binding fragment thereof that binds LIV I; and (b) instructions for using the antibody or antigen-binding fragment thereof according to the method of claim 1.”

Claim 67 is drawn to:
“A kit comprising: (a) a dosage ranging from about 0.5 mg/kg to about 2.8 mg/kg of an antibody or antigen- binding fragment thereof that binds LIV1; and (b) instructions for using the antibody or antigen-binding fragment thereof according to the method of claim 11.”

Claim(s) 1, 5, 11, 12, 22, 23, 24, 29, 30, 32, 34, 38-39, 43, 45, 46, 51, 58, 64, and 66-67 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Smith, (WO2012/078688A2, published 06/14/2012).
With respect to claims 1, 5, 11, 12, 22-23, and 45-46 Smith teaches a method of treating a human or mammalian patient (see paragraph 0051) having or at risk of cancer, comprising administering to the patient an effective regime  of an anti-LIV1 antibody having a heavy chain variable region and a light chain variable region having 90%, 95%, 98% or 99% homology so sequences 53 and 60, respectively (see claims 1, 4, 17 and paragraph 0080). SEQ ID NOs 53 and 60 of Smith are a 100% match for SEQ ID Nos 1 and 2, respectively, of the instant application. Smith further teaches that the antibody or antigen binding fragment thereof may be used to treat prostate cancer or melanoma, including primary or metastatic cancers of these kind (see claim 18 and paragraph 0128). Smith further teaches that administration of the antibody or antigen biding fragment may result in one or more therapeutic effects relative to baseline, including one or more of the effects enumerated in the instant claim 45, wherein the objective response rate is increased by 30-100%, as recited in the instant claim 46 (see paragraphs 0136-0137).
With respect to claim 24, Smith teaches the antibody of the instant claim 1 wherein the antibody or antigen binding fragment thereof is conjugated to vcMMAE (see claims 1, 4, and paragraphs 0022-0036). 
With respect to claims 29-30, 32, and 66-67 Smith further teaches a range of dosing of the antibody of antigen binding fragment thereof (see paragraph 0130),that encompasses the following ranges:
1. below 200mg per treatment cycle;
2. about 1.0mg/kg of bodyweight of the subject;
3. less than about 100mg per treatment cycle;
4. less than about 1.25mg/kg of bodyweight of the subject; or
5.  less than about 125mg per treatment cycle
 (see paragraph 0130). The ranges are encompassed because:
1. given that 2.2 pounds is equivalent to 1 kg, a person around average body weight (75 kg) would receive the recited dosing ranges given that Smith teaches, e.g., 1.0 mg/kg and an absolute dose of 10-1500 mg, as listed above; and
2. Smith (see paragraph 0051) and the instant application (see paragraph 0061) define patients/subjects to include non-human mammals, which would encompass small mammals such as mice, easily falling within the dosing ranges recited in the instant claims 29-30 and 32. The average mouse weighs 20g for which an absolute dose of 1500mgs would read on ranges of 1.5mg/kg-3mg/kg. This range, administered to a 20g mouse would result in an absolute dose of e.g. 60 ug which easily anticipates the dosing ranges recited in the instant application.
The following is a quotation of section 2131.03 of the MPEP:
When the prior art discloses a range which touches or overlaps the claimed range, but no specific examples falling within the claimed range are disclosed, a case by case determination must be made as to anticipation. In order to anticipate the claims, the claimed subject matter must be disclosed in the reference with "sufficient specificity to constitute an anticipation under the statute." What constitutes a "sufficient specificity" is fact dependent. If the claims are directed to a narrow range, and the reference teaches a broader range, other facts of the case, must be considered when determining whether the narrow range is disclosed with "sufficient specificity" to constitute an anticipation of the claims. Compare ClearValue Inc. v. Pearl River Polymers Inc., 668 F.3d 1340, 101 USPQ2d 1773 (Fed. Cir. 2012) with Atofina v. Great Lakes Chem. Corp, 441 F.3d 991, 999, 78 USPQ2d 1417, 1423 (Fed. Cir. 2006), (see MPEP 2131.03).

	Here, the ranges taught in Smith are sufficiently specific because the ranges are small enough such that one could immediately envisage dosing ranges of, for example, less than 100mg per treatment cycle, from the range of 10-1500mg, as taught by Smith.
With respect to claims 34, Smith teaches that the method may involve weekly administration (see paragraph 0132). Therefore, the instant claim 34 is anticipated by Smith.
With respect to claims 66 and 67, Smith discloses the dosing ranges recited in the instant claims 66-67 (see paragraph 0130). The only additional limitations added in claims 66 and 67 are the inclusion of written instructions for administering the antibody or antigen binding fragment in accordance with the methods of the instant claims 1 or 11. The inclusion of instructions is insufficient to support patentability and is 
With respect to claims 38 and 39, Smith teaches that the method of the instant claim 1, where in the subject has metastatic prostate cancer (see paragraph 0128). One of ordinary skill in the art would understand that the term metastatic cancer may be used to refer to stage 3 or stage 4 cancer (see What is Stage 3 Cancer & How Is It Treated_ _ CTCA and What is Stage 4 Cancer & How Is It Treated_ _ CTCA on form 892). Therefore, the method of Smith, administered to a subject having advanced stage cancer or stage 4 cancer, absent evidence to the contrary, meets the limitations of the instant claims 3 and 39. 
With respect to claim 43, Smith teaches that 84% of cancers cells from soft tissue melts affected by prostatic cancer express LIV-1 (see table 4). 
With respect to claim 51, the recited limitations of the instant claim 51 are results that flow from the only active step of the claimed method and are therefore inherent to practicing the method itself. Applicant's attention is directed to MPEP § 2112 (II), which states, "there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)." Furthermore, Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999) makes clear that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps, despite the recitation of a different intended use in the preamble or the later discovery of a particular property of one of the starting materials or end products.
With respect to claim 58, Smith teaches that the antibody or antigen binding fragment may be administered by intravenous infusion (see paragraph 0131). Smith further teaches that the antibody composition may consist of the antibody alone (see paragraphs 0054, 0127) to treat cancer.prima facie anticipated by Smith. 
With respect to claim 64, Smith teaches a pharmaceutical composition comprising the antibody or antigen binding fragment (see claim 19 and paragraph 0006). Smith teaches the use of a pharmaceutically acceptable carrier with the antibody or antigen binding fragment (see paragraph 0133). Therefore, the instant claim 64 is prima facie anticipated by Smith. 
 Thus, Smith anticipates claims 1, 11, 22, 23, 24, 29, 30, 32, and 43, 45-46, 51, 54, 64, and 66-67.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results". The combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 
Claim 1 is drawn to:
“A method of treating a subject having or at risk of having cancer, comprising: administering to the subject a therapeutically effective dose of an antibody or an antigen- binding fragment thereof that specifically binds human LIV 1, wherein the antibody or antigen-binding fragment thereof comprises a heavy chain variable region (HCVR) having at least 95% identity to SEQ ID NO: 1, and a light chain variable region (LCVR) having at least 95% identity to SEQ ID NO:2, wherein the cancer is prostate cancer.”
	
Claim 2 is drawn to:

“The method of claim 1, wherein: (a) the cancer is metastatic; and/or (b) the prostate cancer is castration resistant prostate cancer.”

Claim 4 is drawn to:

“The method of claim 2, wherein the prostate cancer is castration resistant prostate cancer, wherein the subject has not been previously treated with chemotherapy for the castration resistant prostate cancer.”


Claim 5 is drawn to:

The method of claim 1, wherein: (a) the subject has not been previously treated with radioisotope therapy; and/or (b) the subject has been previously treated with no more than one line of an androgen-receptor targeted therapy; and/or (c) wherein the prostate cancer is metastatic, wherein the subject has not been previously treated with chemotherapy to treat the metastatic prostate cancer; and/or (d) the subject does not have a BRCA mutation; and/or (e) the prostate cancer is an adenocarcinoma of the prostate; and/or (f) the subject is a human.

Claim 7 is drawn to:

“The method of claim 5, wherein the subject has been previously treated with no more than one line of an androgen-receptor targeted therapy, wherein the androgen-receptor targeted therapy is selected from the group consisting of abiraterone acetate, enzalutamide, apalutamide, and darolutamide.”


Claim 11 is drawn to: 

 “A method of treating a subject having or at risk of having cancer, comprising: administering to the subject a therapeutically effective dose of an antibody or an antigen- binding fragment thereof that specifically binds human LIV 1, wherein the antibody or antigen-binding fragment thereof comprises a heavy chain variable region (HCVR) having at least 95% identity to SEQ ID NO: 1, and a light chain variable region (LCVR) having at least 95% identity to SEQ ID NO:2, wherein the cancer is melanoma.”

Claim 12 is drawn to:

“The method of claim 11, wherein: (a) the cancer is locally advanced unresectable or metastatic; and/or (b) the subject has not been previously treated with cytotoxic chemotherapy; and/or (c) the subject has been previously treated with no more than 2 prior systemic therapies for advanced disease; and/or (d) the melanoma is cutaneous malignant melanoma; and/or (e) the subject has been previously treated with an anti-PD-L1 or anti-PD-1 therapy.”

Claim 17 is drawn to:

“The method of claim 12, wherein the subject has been previously treated with an anti-PD-L1 or anti-PD-1 therapy, wherein:  (a) the subject was treated with ipilimumab in combination with the anti-PD-L1 or anti-PD-1 therapy; and/or (b) the subject has a BRAF mutation.”

Claim 19 is drawn to:

“The method of claim 17, wherein the subject has a BRAF mutation, wherein: (a) the subject was treated with a BRAF inhibitor prior to being treated with the anti-PD-LI or anti- PD-1 therapy; or (b) the subject was treated with a MEK inhibitor in combination with a BRAF inhibitor prior to being treated with the anti-PD-L I or anti-PD-1 therapy.”

Claim 21 is drawn to:

“The method of claim 1, wherein: (a) the heavy chain variable region of the antibody or antigen-binding fragment thereof comprises the three complementarity determining regions (CDRs) of SEQ ID NO:1 and the light chain variable region of the antibody or antigen-binding fragment thereof comprises the three CDRs of SEQ ID NO:2; and/or (b) the antibody or antigen-binding fragment thereof is conjugated to monomethyl auristatin E (MMAE)…”

Claim 22 is drawn to:

“The method of claim 1 wherein the heavy chain variable region has at least 98% identity to SEQ ID NO:1 and the light chain variable region has at least 98% identity to SEQ ID NO:2.”

Claim 23 is drawn to:

“The method of claim 1, wherein the heavy chain variable region has at least 99% identity to SEQ ID NO:1 and the light chain variable region has at least 99% identity to SEQ ID NO:2.”

Claim 24 is drawn to:

“The method of claim 1, wherein: (a) the heavy chain variable region comprises the sequence of SEQ ID NO:1 and the light chain variable region comprises the sequence of SEQ ID NO:2; and/or (b) the antibody or antigen-binding fragment thereof is conjugated to valine-citrulline-monomethyl auristatin E (vcMMAE).”

Claim 27 is drawn to:
“The method of claim 24, wherein a vcMMAE to antibody or antigen-binding fragment thereof ratio is from about 1 to about 8.”

Claim 28 is drawn to:

“The method of claim 27, wherein the vcMMAE to antibody or antigen-binding fragment thereof ratio is about 4.”


Claim 29 is drawn to:
	
“The method of claim l, wherein the dose administered is less than about 200 mg of the antibody or antigen-binding fragment thereof per treatment cycle.”

Claim 30 is drawn to:
“The method of claim I, wherein: (a) the dose is about 1.0 mg/kg of body weight of the subject; and/or (b) the dose administered is less than about 100 mg of the antibody or antigen-binding fragment thereof per treatment cycle.”  

Claim 32 is drawn to:

“The method of claim 1 wherein: ( the dose is about 1.25 mg/kg of body weight of the subject; and/or (b) the dose administered is less than about 125 mg of the antibody or antigen-binding fragment thereof per treatment cycle.”

Claim 43 is drawn to:

“The method of claim l, wherein: (a) at least about 0.1%, at least about 1%, at least about 2%, at least about 3%, at least about 4%, at least about 5%, at least about 6%, at least about 7%, at least about 8%, at least about 9%, at least about 10%, at least about 15%, at least about 20%, at least about 25%, at least about 30%, at least about 35%, at least about 40%, at least about 45%, at least about 50%, at least about 60%, at least about 70%, or at least about 80% of the cancer cells express LIV1; and/or (b) one or more therapeutic effects in the subject is improved after administration of the antibody or antigen-binding fragment thereof relative to a baseline.”

Claim 45 is drawn to:

“The method of claim 43, wherein the one or more therapeutic effects is selected from the group consisting of: size of a tumor derived from the cancer, objective response rate, duration of response, time to response, progression free survival, overall survival, prostate-specific antigen (PSA) level, PSA duration of response, and PSA-PFS.”

Claim 46 is drawn to:
The method of claim 1, wherein- (a) the size of a tumor derived from the cancer is reduced by at least about 10%, at least about 15%, at least about 20%, at least about 25%, at least about 30%, at least about 35%, at least about 40%, at least about 45%, at least about 50%, at least about 60%, at least about 70%, or at least about 80% relative to the size of the tumor derived from the cancer before administration of the antibody or antigen-binding fragment thereof; and/or  (b) the objective response rate is at least about 20%, at least about 25%, at least about 30%, at least about 35%, at least about 40%, at least about 45%, at least about 50%, at least about 60%, at least about 70%, or at least about 80%; and/or (c) the subject exhibits progression-free survival of at least about 1 month, at least about 2 months, at least about 3 months, at least about 4 months, at least about 5 months, at least about 6 months, at least about 7 months, at least about 8 months, at least about 9 months, at least about 10 months, at least about 11 months, at least about 12 months, at least about eighteen months, at least about two years, at least about three years, at least about four years, or at least about five years after administration of the antibody or antigen-binding fragment thereof; and/or (d) the subject exhibits overall survival of at least about 1 month, at least about 2 months, at least about 3 months, at least about 4 months, at least about 5 months, at least about 6 months, at least about 7 months, at least about 8 months, at least about 9 months, at least about 10 months, at least about 11 months, at least about 12 months, at least about eighteen months, at least about two years, at least about three years, at least about four years, or at least about five years after administration of the antibody or antigen-binding fragment thereof; and/or (e) the duration of response to the antibody-drug conjugate is at least about 1 month, at least about 2 months, at least about 3 months, at least about 4 months, at least about 5 months, at least about 6 months, at least about 7 months, at least about 8 months, at least about 9 months, at least about 10 months, at least about 11 months, at least about 12 months, at least about eighteen months, at least about two years, at least about three years, at least about four years, or at least about five years after administration of the antibody or antigen-binding fragment thereof; and/or (f) the PSA duration of response to the antibody-drug conjugate is at least about 1 month, at least about 2 months, at least about 3 months, at least about 4 months, at least about 5 months, at least about 6 months, at least about 7 months, at least about 8 months, at least about 9 months, at least about 10 months, at least about 11 months, at least about 12 months, at least about eighteen months, at least about two years, at least about three years, at least about four years, or at least about five years after administration of the antibody or antigen-binding fragment thereof.

Claim 54 is drawn to :
The method of claim 1, wherein (a) the subject has one or more adverse events and is further administered an additional therapeutic agent to eliminate or reduce the severity of the one or more adverse events; and/or (b) the subject is at risk of developing one or more adverse events and is further administered an additional therapeutic agent to prevent or reduce the severity of the one or more adverse events.

Claim 61 is drawn to:
“The method of claim 60, wherein the checkpoint inhibitor is an anti-PD-1 antibody, an anti-PD-L1 antibody, an anti-CTLA4 antibody, B7-DC-Fc, LAG3. or TIM3.

Claim 62 is drawn to:
“The method of claim 61, wherein the checkpoint inhibitor is selected from the group consisting of MEDI0680, AMP-224, nivolumab, pembrolizumab, pidilizumab, MEDI4736.”


Claim 63 is drawn to:

“ The method of claim 62, wherein the checkpoint inhibitor is pembrolizumab.”
Claim(s) 1, 2, 4, 5, 7,11, 12, 22, 23, 24, 27-30, 32, 43, 45- 46, 54, and 61-63 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, (WO2012/078688A2, published 06/14/2012) in  view of Bellmunt, et al. (Bellmunt J; see form 892).
Smith  teaches a method of treating a human or mammalian patient (see paragraph 0051) having or at risk of cancer, comprising administering to the patient an effective regime  of an anti-LIV1 antibody having a heavy chain variable region and a light chain variable region having 90%, 95%, 98% or 99% homology so sequences 53 and 60, respectively (see claims 1, 4, 17 and paragraph 0080). SEQ ID NOs 53 and 60 of Smith are a 100% match for SEQ ID Nos 1 and 2, respectively, of the instant application. Smith further teaches that the antibody or antigen binding fragment thereof may be used to treat prostate cancer or melanoma, including primary or metastatic of these kind (see claim 18 and paragraph 0128). Smith further teaches that administration of the antibody or antigen biding fragment may result in one or more therapeutic effects relative to baseline, including one or more of the effects enumerated in the instant claim 45, wherein the objective response rate is increased by 30-100%, as recited in the instant claim 46 (see paragraphs 0136-0137). 
Smith further teaches the antibody of the instant claim 1 wherein the antibody or antigen binding fragment thereof is conjugated to vcMMAE (see claims 1, 4, and paragraphs 0022-0036). 
Moreover, Smith teaches a range of dosing of the antibody of antigen binding fragment thereof, which one of ordinary skill in the art would reasonably believe to encompass the following ranges:
1. below 200mg per treatment cycle;
2. about 1.0mg/kg of bodyweight of the subject;
3. less than about 100mg per treatment cycle;
4. less than about 1.25mg/kg of bodyweight of the subject; or
3.  less than about 125mg per treatment cycle
 (see paragraph 0130). One of ordinary skill would reasonably believe the above enumerated ranges are encompassed because:
1. given that 2.2 pounds is equivalent to 1 kg, a person around average body weight would conceivably receive the recited dosing ranges, as listed above; and
2. Smith (see paragraph 0051) and the instant application (see paragraph 0061) define patients/subjects to include non-human mammals, which would encompass small mammals such as mice, easily falling within the dosing ranges recited in the instant claims 29-30 and 32. 
Additionally, Smith teaches that 84% of cancers cells from soft tissue melts affected by prostatic cancer express LIV-1 (see table 4). 
Regarding claim 2, Smith further teaches that LIV1 expression is high in tissue samples of metastatic hormone refractory prostate cancer (see figure 7 and paragraphs 0020, 0152, and 0153). Smith does not teach that that hormone refractory prostate cancer is used synonymously in the art to refer to castration resistant prostate cancer. Bellmunt teaches that hormone refractory prostate cancer is used synonymously in the art to refer to castration resistant prostate cancer (see Introduction, paragraph 1). Therefore, one having ordinary skill in the art would appreciate that, LIV1 is highly expressed and could be readily targeted in tissues affected by castration resistant prostate cancer with the anti-LIV1 antibody of Smith. One would be motivated to apply the method and antibody of Smith to the treatment of castration resistant prostate cancer because Smith discloses that the antibody reduces tumor volume in mice with prostate cancer (figure 25).
Regarding claim 4, Smith and Bellmunt teach a method of using an effective dose of an anti-LIV1 antibody to treat cancer in a human subject having or at risk of having castration-resistant prostate cancer, prostate cancer, or melanoma, as stated above.
Smith and Bellmunt do not teach the method of using the anti-LIV1 antibody or antigen binding fragment to treat a subject having or at risk of having castration resistant prostate cancer, wherein the subject is chemotherapy-naïve. 
However, Smith does not mention that the method may only be practiced upon or effective for subjects who are not chemotherapy-naïve. Therefore, Smith’s silence as to the relevance of prior chemotherapy would lead one of ordinary skill in the art, absent evidence to the contrary,  to expect the combination of Smith and Bellmunt would meet the limitation of the instant claim 4. 
	Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of  Bellmunt, and  in further view of Rice (Rice MA; see form 892,published 08/28/2019), Chang (Chang; see form 892, published 06/14/2011), and Croxford (Croxford TP; see form 892, published 01/19/2011).
Smith and Bellmunt teach a method of using an effective dose of an anti-LIV1 antibody to treat cancer in a human subject having or at risk of having melanoma, prostate cancer, castration-resistant prostate cancer, wherein the subject has castration resistant prostate cancer and may be chemotherapy-naïve, as stated above.
Smith and Bellmunt do not teach the method wherein the subject has been previously treated with no more than one line of an androgen-receptor targeted therapy, wherein the androgen- receptor targeted therapy is selected from the group consisting of abiraterone acetate, enzalutamide, apalutamide, and darolutamide.
Rice teaches that, “due to the androgen dependency of the prostate, androgen deprivation therapies have emerged as first line treatment for aggressive prostate cancer…  first-generation antiandrogens established androgen receptor blockade as a therapeutic strategy, but these therapies do not completely block androgen receptor activity. Efficacy and potency have been improved by the development of second-generation antiandrogen therapies, which remain the standard of care for patients with CRPC. Four second-generation anti-androgens are currently approved by the Food and Drug Administration (FDA); abiraterone acetate, enzalutamide, and recently approved apalutamide and darolutamide.”
 Therefore, one of ordinary skill in the art would expect that a person having prostate cancer would be treated with one or more lines of an anti-androgen therapy selected from the group consisting of abiraterone acetate, enzalutamide, apalutamide, and darolutamide.
However, Smith, Bellmunt, and Rice do not teach why one of ordinary skill in the art would prefer the method of the instant application to be applied to patients having no more than one line of anti-androgen therapy. This deficiency is remedied by the combination of Chang and Croxford.
One of ordinary skill in the art will know that anti-androgen therapy decreases the level of testosterone in the recipient. Chang teaches that low testosterone and low zinc are positively correlated. Croxford teaches that mice fed a low zinc diet, thus deficient in zinc, had more than 50% less ZIP6 than controls (see the ZN importer expression section of the results section). One of ordinary skill in the art will know that ZIP6 is a synonym of LIV1 and will, therefore, appreciate that conditions which lower zinc levels, such as multiple lines of anti-androgen therapy, may decrease the abundance of LIV1, thereby reducing the potential of an anti-LIV1 therapy to affect a therapeutic effect. 
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of  Rice, and  in further view of Karantanos (Karantanos; see form 892,published 12/05/2013).
Smith teaches a method of using an effective dose of an anti-LIV1 antibody to treat cancer in a human subject having or at risk of having prostate cancer. Smith does not teach that the subject may have previously been treated with a therapeutic agent which is not the antibody and may have experienced relapse or disease progression. However, Rice teaches that the first line treatment for prostate cancer is an anti-androgen therapy. Smith and Rice do not teach that the patient may have experienced relapse or disease progression. Karantanos teaches that “(ADT) remains the principal treatment for patients with locally advanced and metastatic disease. While a majority of patients initially respond to ADT, most will eventually develop castrate-resistance, defined as disease progression despite serum testosterone levels of less than 20ng/dL…,” (see abstract). Therefore, the combined teachings of Smith, Rice, and Karantanos render the instant claim 35 prima facie obvious. 
           Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Cancer Research UK (Ipilimumab and Nivolumab, last reviewed 09/06/2019; see also Wolchok; form 892).
	Smith teaches a method of using an effective dose of an anti-LIV1 antibody to treat cancer in a human subject having or at risk of having melanoma. Smith does not teach the method wherein the subject has undergone anti-PD-1 or anti-PD-L1 therapy in combination with ipilimumab prior to administration of the antibody or antigen binding fragment. 
	Cancer Research UK teaches that the combination of nivolumab (an anti-PD-1 drug) and ipilimumab (an anti-CTLA-4 drug) is used to treat “melanoma…that has spread (advanced) or can’t be removed with surgery.” Therefore, one of ordinary skill in the art would expect that subjects having melanoma may have been treated with an anti-PD-1 or anti-PD-L1 therapy in combination with ipilimumab and would, therefore, be motivated to apply the antibody and method of Smith to this patient population, in the absence of evidence which would teach away from such an application. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view Cancer Research UK, in further view of the teachings of the American Cancer Society (Targeted Therapy Drugs for Melanoma Skin Cancer, last revised 08/14/2019).
	Smith and Cancer Research UK teach a method of using an effective dose of an anti-LIV1 antibody to treat cancer in a human subject having or at risk of having melanoma wherein the subject has undergone anti-PD-1 or anti-PD-L1 therapy in combination with ipilimumab prior to administration of the antibody or antigen binding fragment. Smith and Cancer Research UK do not teach the method wherein the subject has a BRAF mutation, wherein: (a) the subject was treated with a BRAF inhibitor prior to being treated with the anti-PD-LI or anti- PD-1 therapy; or (b) the subject was treated with a MEK inhibitor in combination with a BRAF inhibitor prior to being treated with the anti-PD-L I or anti-PD-1 therapy.
	This deficiency is remedied by American Cancer Society, which teaches that:
		1. “[a]bout half of all melanomas have [mutations] in the BRAF gene; and
2. Most often, if a person has a BRAF mutation and needs targeted therapy, they will get both a BRAF inhibitor and a MEK inhibitor, as combining these drugs often works better than either one alone.
Thus, one of ordinary skill in the art would appreciate that many  potential subjects with melanoma:
	1. are likely to have received an anti-PD-1 or anti-PD-L1 therapy;
2. likely have a BRAF mutation; and
2. thereby, are likely to have been treated with a combination of a MEK inhibitor and BRAF inhibitor. 
Understanding the sizeable segment of the pool of potential subjects that are represented by the recitation of the instant claim 19, one of ordinary skill in the art would be motivated to apply the method of Smith to these subjects to increase the number of subjects to whom the method may be practiced upon. Further, absent evidence to the contrary, one of ordinary skill in the art would expect the method of Smith to meet the limitation of the instant claim 19. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of the teachings of the Polakis (Polakis; see form 892). 
Smith  teaches a method of treating a human or mammalian patient (see paragraph 0051) having or at risk of cancer, comprising administering to the patient an effective regime  of an anti-LIV1 antibody having a heavy chain variable region and a light chain variable region having 90%, 95%, 98% or 99% homology so sequences 53 and 60, respectively (see claims 1, 4, 17 and paragraph 0080). SEQ ID NOs 53 and 60 of Smith are a 100% match for SEQ ID Nos 1 and 2, respectively, of the instant application. Smith further teaches that the antibody or antigen binding fragment thereof may be used to treat prostate cancer or melanoma, including primary or metastatic of these kind (see claim 18 and paragraph 0128). Smith further teaches the antibody of the instant claim 1 wherein the antibody or antigen binding fragment thereof is conjugated to vcMMAE (see claims 1, 4, and paragraphs 0022-0036). 
Smith does not teach the antibody or antigen binding fragment conjugated to MMAE to form and anti-body drug conjugate (ADC). Polakis remedies this deficiency.
Polakis teaches that MMAE is one of the most common cytotoxic drugs used to form antibody drug conjugates (se section C and Table 1). Polakis further teaches that valine-citrulline (vc) linkers are one of the more common cleavable linkers for conjugating MMAE to an antibody to form an ADC. The commonality of vc linkers and MMAE as a drug for forming ADCs would motivate and teach one in the art to use MMAE or vcMMAE to form an ADC with the antibody of Smith, thus meeting the limitations of the instant claim 21. Therefore, the instant claim 21 is prima facie obvious over Smith in view of Polakis.
 Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view Cancer Research UK, and further in view of the teachings of Dennis (WO 2008052187, published 05/02/2008) which discloses an antibody-drug conjugate wherein the MMAE moiety may be present at a ratio of 1-20 relative to the antibody (see paragraph 0083). Therefore, the instant claims 27 and 28 are prima facie obvious.
Claims 54 and 56 rejected as being unpatentable over Smith in view of Lustberg (Lustberg; see form 892) in view of CTEP (Cancer Therapy Evaluation Program; see form 892). Smith teaches the method of administering the antibody to treat cancer. Smith does not teach the method administered in response to an adverse event, wherein the antibody or antigen binding fragment may be administered alongside another therapeutic agent. 
The specification of the instant application provides an example of an adverse event: neutropenia wherein the additional therapeutic agent is growth factor support (e.g., granulocyte-colony stimulating factor (see the specification, paragraph 0138). Lustberg teaches that “the majority of cancer patients develop neutropenia...,” and that  the risk, effects, and duration of neutropenia may be mitigated by the administration “ of granulocyte colony– stimulating factors (G-CSFs)….” Therefore, one of ordinary skill in the art would be motivated to apply the method of Smith to this patient population and would expect that administration of an additional therapeutic agent would be needed for effective treatment of cancer and the adverse event, thus meeting the limitations of the instant claim 54.
Smith and Lustberg does not teach that neutropenia can be grade 3 or 4 adverse events. CTEP teaches that, depending upon the severity of the cancer-related neutropenia, the neutropenia may be graded as an adverse event ranging from grade 1-4. (see page 4 of CTEP). Therefore, the limitations of the instant claim 56 are met by the teachings of Smith, Lustberg, and CTEP. 
Claims 61-63  are rejected under 35 U.S.C. 103 as being unpatentable over as being unpatentable over Smith in view of ACS (American Cancer Society, Immunotherapy for Prostate Cancer,  last revised 08/01/2019; see form 892). Smith teaches a method of treating prostate cancer by administering an anti-LIV-1 antibody or antigen binding fragment thereof. Smith does not teach the use of an anti-PD-1 checkpoint inhibitor or the use of pembrolizumab. ACS teaches that pembrolizumab is an anti-PD-1 checkpoint inhibitor useful in boosting a subject’s immune response where the subject have prostate cancer (see the PD-1 Inhibitor section). Thus, the combined teachings of Smith and ACS make the instant claims 61-63 prima facie obvious.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY GAO whose telephone number is (571) 272-5695.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Weidner can be reached on (571) 272-3045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ashley Gao/ 
Examiner, Art Unit 4181


/Adam Weidner/Primary Examiner, Art Unit 1649